Case 2:19-cv-03860-JAK-JC Document 23, Filed 12/11/19 Pagelof1 Page ID #:257
Jan Schau, Esq. CLEAR FORM
ADR SERVICES. INC.
1900 Avenue of the Stars, Suite 200
Los Angeles, CA 90067

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Chagas CASE NUMBER

2:19-cv-03860-JAK-JC
Plaintiff(s)

 

United
MEDIATION REPORT
Defendant(s).

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even
if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file

a subsequent Report.

 

1. A mediation was held on (date): Der. 4. 201G

 

[1] A mediation did not take place because the case settled before the session occurred.

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:
4) Appeared as required by L.R. 16-15.5(b).
[] Did not appear as required by L.R. 16-15.5(b).
(] Plaintiff or plaintiff's representative failed to appear.
(] Defendant or defendant's representative failed to appear.
{_] Other:

3, Did the case settle?
L] Yes, fully, on (date).
C1 Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
(1 Yes, partially, and further facilitated discussions are not expected.
([] No, and further facilitated discussions are expected. (See No. 4 below.)
No, and further facilitated discussions are not expected,

4, If further facilitated discussions are expected, by what date will you check in with the parties?

 
 
 

Dated: D€ec-4, 2014

 

\ sem) 0
The Mediator must electronically file original document in CM/ Nan Franket Schau

ECF using one of four choices under "Civil => Other Filings => ~~ Name of Mediator (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

 

ADR-03 (10/19) MEDIATION REPORT Page 1 of 1
